ORDER
PER CURIAM
Richard L. Bobbitt appeals the motion court’s judgment denying, without an evi-dentiary hearing, his Rule 29.15 motion for post-conviction relief.
We have reviewed the briefs and the record on appeal. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).